DETAILED ACTION
The following is responsive to Applicant’s Response dated May 3, 2021 and telephonic communications with Applicant’s Representative conducted on May 18, 2021.  With respect to Applicant’s Response, claims 1, 14, and 19–21 are amended.  With respect to the telephonic communications, Applicant’s Representative approved, by way of the following Examiner’s Amendment, amendments to claims 8, 10–12, 21, and 24.  Accordingly, claims 1–24 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew May on May 18, 2021.

In the Claims:  

8. (Currently Amended) The roadside assistance system of claim 1, wherein the roadside assistance service provider application upon execution of the computer-executable instructions from the roadside assistance service provider server is further configured to: 
provide, by the roadside assistance service provider server and through the roadside assistance service provider application, electronic payment for completing the roadside assistance service request to the roadside assistance service provider.

10. (Currently Amended) The roadside assistance system of claim 1, wherein the roadside assistance service provider application upon execution of the computer-executable instructions from the roadside assistance service provider server is further configured to: 
receive, by the roadside assistance service provider server, an evaluation from the driver of the distressed vehicle of the roadside assistance service provider after the roadside assistance service request is complete.

11. (Currently Amended) The roadside assistance system of claim 1, wherein the roadside assistance service provider application upon execution of the computer-executable instructions from the roadside assistance service provider server is further configured to: 


12. (Currently Amended) The roadside assistance system of claim 1, wherein the roadside assistance service provider application upon execution of the computer-executable instructions from the roadside assistance service provider server is further configured to: 
receive, by the roadside assistance service provider server, a registration from the roadside assistance service provider from the crowdsourced group of individuals who are vehicle roadside assistance service providers, wherein the registration includes background checks and a driver's record check.

21. (Currently Amended) The roadside assistance system of claim 19, wherein the roadside assistance service provider application upon execution of the computer-executable instructions from the roadside assistance service provider server is further configured to: 
provide, by the roadside assistance service provider server and through the roadside assistance service provider application, electronic payment for completing the roadside assistance service request to the roadside assistance service provider, wherein the electronic payment is automatic with a pre-entered payment method when the roadside assistance service request is complete.

the computer-executable instructions from the roadside assistance service provider server is further configured to: 
complete, by the roadside assistance service provider server and through the roadside assistance service provider application, a background check for the roadside assistance service provider.

REASONS FOR ALLOWANCE
Claims 1–24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to claims 20 and 21 are sufficient to overcome the previous rejection of claims 20 and 21 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection of claims 20 and 21 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s amendments are further sufficient to overcome the previous rejection of claims 1–24 under 35 U.S.C. 101 as being directed to non-statutory subject matter.  More particularly, Applicant’s Remarks, as presented on pages 14–15 and 19–21 of Applicant’s Response, are persuasive because the claims include elements amounting to an unconventional arrangement of additional elements under Step 2B.  As a result, the previous rejection of claims under 35 U.S.C. 101 is withdrawn.
Finally, Applicant’s amendments are sufficient to overcome the previous rejection of claims under 35 U.S.C. 103.  Specifically, when considered in view of the remaining claim elements, the prior art of record, either alone or in any combination, does not disclose functionality to “determine and factor, by the roadside assistance service provider server, an acceptance rate of the roadside assistance service provider as compared to a market average acceptance rate for roadside assistance service providers”; and “select, by the roadside assistance service provider server, the roadside assistance service provider based on the acceptance rate, the insurance information, and a proximity in location between the distressed vehicle and the roadside assistance service provider from the GPS information,” as substantially recited in independent claims 1, 14, and 19.  As a result, independent claims 1, 14, and 19 are allowable over the prior art of record, and dependent claims 2–13, 15–18, and 20–24 are similarly allowable over the prior art of record.
Accordingly, claims 1–24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623